--------------------------------------------------------------------------------

Amendment 2 to Share Purchase Agreement between United Communications Partners
Inc. (formerly Bark Group, Inc.) (Purchaser) and Niclas Fröberg and Carl Johan
Grandinson made April 9, 2010

The Parties to the above Share Purchase Agreement (“SPA”) hereby enter into this
Amendment (“Amendment 2”) to the SPA, which has been amended under a separate
Amendment Agreement dated August 2010 (“Amendment 1”).

Capitalised terms used herein shall have the same meaning as set forth in the
SPA unless the context would indicate otherwise.

Save for the provisions herein, the provisions in the SPA and the Amendment 1
shall remain in force.

Regardless of the provisions below, the Principal Shareholders (NF and CJG) have
the right to cancel this Amendment 2 in full. Such cancellation right
automatically expires October 28, 2011 at 12.00 noon CET. In case of
cancellation, the Principal Shareholders shall send a notice thereof by e-mail
or fax to the chairman of the Purchaser and the Principal Shareholders shall in
such case retain all rights under the SPA as if this Amendment 2 had not been
delivered.

Subject to the above, the Parties have agreed as follows;

1) The Parties agree to annul section 3.8 through 3.13 in the SPA under which
the Principal Shareholders are entitled to receive a leaver compensation. The
Principal Shareholders shall instead be compensated by way of receiving newly
issued shares in the Purchaser (free and clear of any encumbrances) in the
amount equal to USD 1.200.000. The price per share shall be $0.001284 being the
average of closing prices 20 days prior to October 11, 2011 less a discount to
market of 20%, as reflected in exhibit A to this Amendment 2. The Purchaser
warrants that as of the date hereof, 515,076,491 shares (exhibit B) in the
Purchaser are issued and outstanding and no rights are granted to third parties
to subscribe for additional shares (whether through warrants or other
convertible instruments), except from shares issued in conjunction with
convertible notes issued to Asher Enterprises and Siboni Capital as reflected in
exhibit C to this Amendment 2. Further, the Principal Shareholders acknowledge
that the Purchaser has agreed to issue shares on a warrant basis to Lars
Bönnelycke and Johan Rikner (Exhibit B). From the date hereof and until closing,
the Purchaser covenants and agrees not to issue (or grant the right to subscribe
for or convert into new shares) new shares other than contemplated by this
Amendment 2.

It is a condition for the Principal Shareholders' obligation to consummate the
transactions contemplated by this Amendment 2 that following the delivery of
shares to the Principal Shareholders contemplated by this Section 1, on the
closing date the Principal Shareholders shall own not less than 69 % (sixty nine
percent) of the share capital of the Purchaser (on a fully diluted basis)as
reflected in exhibit B to this Amendment 2

2) By co-signing this Amendment 2 the Company (TKM) and the Principal
Shareholders accept and acknowledge to hold harmless and indemnify the present
board of directors and other members of management including (Lars Thomassen,
Bent Helvang and Ulrik Gerdes) of the Purchaser from any claims, arising from
this Amendment 2 and from any issues related to the SPA, from the Purchaser, the
other Sellers or any third party in respect of their service as directors or
management as of the signing of the purchaser from the date of this agreement,
provided, however, that (a) the collective obligations of the Principal
Shareholders under this Clause 2 shall not exceed USD 1.200.000 and (b) the
obligation to indemnify shall not apply to grossly negligent or fraudulent acts
on the part of any indemnified party. On the date of closing, the Principal
Shareholders shall deliver releases from the Principal Shareholders and the
other Sellers even if they are not party to this Amendment 2 and the delivery of
such releases is condition to Purchaser's obligation to close and issue the
shares contemplated by Section 1. Such releases should cover any and all claims,
damages, liabilities and losses of any other nature arising in connection with
the Agreement, the completion of the transactions thereunder and the issue to
the Principal Shareholders or the Seller of shares of UCP and the subsequent
ownership of such shares.

--------------------------------------------------------------------------------

Side 2 af 3

3) The present board of directors Lars Thomassen and Bent Helvang shall be
replaced by representatives of the Principal Shareholders subsequent to closing
of this amendment. Lars Thomassen will resign effective October 29, 2011.

4) The Principal Shareholders shall cause the Company to, from the Company's
available funds and to the extent permissible under applicable law, settle all
liabilities (creditors and loans) in the Purchaser (approximately USD 1,4
million including convertible notes, as per the date of signing this amendment).
The Principal Shareholders shall not be personally liable for any payments
contemplated by this Section 4.

5) Regardless of whether or not the Principal Shareholders decide to terminate
this Amendment 2 - By co-signing this Amendment 2 the Principal Shareholders
shall use their best efforts to cause the Company to accept and acknowledge that
it shall settle all costs (legal, audit (Marcum), CFO & book keeping costs,
etc.) associated with the due and punctual submission of mandatory reports,
filings, etc. (regarding third quarter SEC report – due November 2011). It is
therefore agreed that the Principal Shareholders shall cause the Company to
advance the CFO a retainer for one months pay no later than October 14, 2011.
The Principal Shareholders shall not be personally liable for any of the
payments contemplated by this Section 5.

6) It is further agreed that the redemption agreement concerning Niclas Fröberg
from August 2010 expiring end of 2011, filed in the 10 K 2010, under which
Niclas Fröberg is obligated to replace part of his Bark Consideration Shares
against a cash payment from the Purchaser in the amount of SEK 3,000,000 can be
settled either by Niclas Fröberg returning shares in Purchaser to the Company at
a fair value of 3 M SEK before December 31, 2011 or by repaying 3 M SEK in cash
to Trekronor on behalf of UCP before December 31, 2011.

7) The Parties shall in common make public an agreed press statement in respect
of the transactions to be consummated under this Amendment 2 once it is fully
executed. Each party to this Amendment acknowledges and agrees that such party
shall make any and all filings with the SEC as required under U.S. securities
laws.

8) The Principal Shareholders acknowledge and agree that the shares of the
Purchaser to be issued to them will be "restricted securities" under the United
States Securities Act of 1933, as amended and accordingly will be subject to
restrictions on resale and the certificates representing the shares will be
endorsed with legends confirming these restrictions on resale

The transactions between the Purchaser and the Principal Shareholders as well as
the Company are considered fully executed by the signature of the Purchaser, on
this Amendment 2 and by the Principal Shareholders October 28, 2011 if not
revoked before.

Signed October 13, 2011

For the Purchaser UCP inc. For the Principal Shareholders and Tre Kronor Media
og Reklam AB:


--------------------------------------------------------------------------------

Side 3 af 3

(signed) Lars Thomassen (signed) Niclas Fröberg (signed) Carl Johan Grandison  
    (signed) Bent Helvang           (signed) Ulrik Gerdes    

For Trekronor Media & Reklam AB accepting and acknowledging the provisions above
and also accepting the provisions regarding governing as and arbitration set
forth in the SPA:

--------------------------------------------------------------------------------